                                IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH




          RICHARD JENKS, JR.                                          MEMORANDUM DECISION AND
                                                                      ORDER DENYING MOTION FOR
                                                                     CERTIFICATE OF APPEALABILITY
                       Petitioner,


                v.
                                                                                  Case No. 2:19-cv-94


          UNITED STATES OF AMERICA,
                                                                                 Judge Clark Waddoups


t.                        Respondent.



                Before the court is Mr. Jenks’ Motion for Certificate of Appealability. (ECF No. 21.) As

     explained below, the court DENIES the motion.

                                                              Background1

                On January 22, 2020, the court denied Mr. Jenks’ Motion to Vacate and Set Aside

     Convictions and Sentence. Relevant here, the court held that “trial counsel’s decision not to test

     the fourteen remaining condoms did not prejudice Mr. Jenks at trial” (ECF No. 19 at 8) because

     he could not show a reasonable probability that, “absent his counsel’s alleged errors, the

     factfinder would have had a reasonable doubt respecting his guilt.’” (ECF No. 19 at 9 (quoting




     1
         Much of the background of this case is detailed in two of the court’s previous orders, (ECF Nos. 13 & 19.)

                                                                 1
Hanson v. Sherrod, 797 F.3d 810, 826 (10th Cir. 2015).) The court also held that because Mr.

Jenks’ allegations “that the Government [had] offer[ed] him a plea deal [were] conclusory,” his

second ground for relief for ineffective assistance failed and he was not entitled to a hearing on

that issue. (See ECF No. 19 at 20.)

       On February 5, 2020, Mr. Jenks filed his Motion for Certificate of Appealability for his

first two claims. (See ECF No. 21 at 1–2.) In his first claim, he alleged that his trial counsel

“failed to provide [him] with effective assistance of counsel as guaranteed by the Sixth

Amendment by Not Investigating the Physical Evidence.” (ECF No. 21 at 2.) In his second

claim, he alleged that his trial counsel “provided ineffective assistance during the plea

negotiation stage of the proceedings.” (ECF No. 21 at 2.)

                                              Analysis

       To obtain a certificate of appealability, Mr. Jenks “must make a ‘substantial showing of

the denial of a constitutional right.’” United States v. Martinez, No. 19-2173, 2020 WL 864722,

at *2 (10th Cir. Feb. 21, 2020) (quoting 28 U.S.C. § 2253(c)(2)). “Where a district court has

rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c) is

straightforward: The petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (emphasis added).

       In denying Mr. Jenks’ Motion to Vacate and Set Aside his Convictions and Sentence, the

court explained why all four grounds of his ineffective of assistance claims failed. Apart from

two paragraphs of purely conclusory argument, Mr. Jenks does not explain why the court’s order

was debatable or wrong. Mr. Jenks has not demonstrated that reasonable jurists would find this




                                                  2
court’s assessment of his constitutional claims debatable or wrong. He is not entitled to a

certificate of appealability.

                                              Order

        For the foregoing reasons, Mr. Jenks’ Motion for Certificate of Appealability is

DENIED.



Dated this 26th day of February, 2020.



                                              BY THE COURT:



                                              CLARK WADDOUPS
                                              United States District Judge




                                                 3
